fij irs department of the treasury internal_revenue_service p o box cincinnati oh number release date uil dear date date employer id number contact person number contact telephone number form you must file tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 c of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 c of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_61 c of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev -2014 catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosure notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under rc sec_501 c -no protest letter4038 rev catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number fax number employer_identification_number uil date date legend b individual c individual d individual e product f company g product lie p company q state r date dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 c of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 c of the code no for the reasons indicated below facts you were incorporated in q on r your specific purpose as shown in your articles of incorporation is to equip small businesses entrepreneurs and not-for-profit letter cg catalog number 47630w organizations with capacity-building strategies for growth effectiveness and sustainability you will provide resources to your members including software tools articles tutorials and online instruction access to information such as consultations written communications funding and networking you will offer members workshops and seminars teaching business planning management and other strategies aiding them in developing business proposals marketing plans and other business related documents you indicate in your bylaws you will provide small to medium-sized non-profit agencies and businesses with p's software designed for grant purposes f along with discounted monthly subscriptions to internet cloud consulting and advisors to assist them in using and developing p's software packages to their own purposes you also desire to provide educational workshops and seminars that teach these small and medium-sized organizations strategic planning management and other strategies which will aid them in developing effective proposals marketing plans and other related documents you are an offshoot of p a for-profit company owned and operated by b your executive director p works with in a joint_venture to develop and distribute grant writing software language and provide consulting services to grant seekers under the aegis of you b is projected to receive a salary from you for services p has been developing and marketing software and applications for building and managing small and midsize businesses for over years p's flagship product e is used by over schools and business consultants you submitted an expansion and renewal plan with your application_for p pis seeking up to dollar_figure to expand its current software into a full service business platform the majority of this plan speaks of p and its products history and development the plan refers to the final aspect of p's expansion project which is providing software and services at a discount rate to you for the benefit of small to medium sized foundations and agencies the software will allow for subsidizing agencies and non-profits that do not have access to grant writers or templates by providing a grant-based e platform along with discounted subscriptions for the additional services and professionals integral to the success of the program part of the funding requested as part of the expansion of p would be used to develop the software and templates for these purposes - creating f the plan also refers to additional marketing initiatives including specialty vertical market versions sold for non profit organizations along with medical retail restaurants services real_estate etc p's plan includes a summary of future products which lists the f and g lines those that would be given to you for distribution with comments that there is a big demand for a c version of this business plan including individual and professional editions is a writing editing and research company that has specialized in grant writing and consulting since its existence you will receive documents and consultation for letter cg catalog number 47630w proposals and p will receive grant template design and consultation from is owned by c and d who are your secretary coo and treasurer cfo respectively both c and d are projected to receive a salary from you for services although you have indicated a joint_venture with two for profit operations p and you submitted no contracts or agreements with either of these entities you will equip small_business entrepreneurs and not-for-profit_organizations with capacity-building strategies for growth effectiveness and sustainability your development efforts will include providing a database of resources for your members offering software tools a marketplace consultant directory and a library of practical information for starting building and running a successful company you will offer business planning strategic planning management workshops and other business assistance strategies to aid in developing effective marketing plans strategies procedures and management strengths initially p's software will be especially developed for grant writing purposes including additional software tools to serve small to medium-sized non-profits these entities will receive donated versions of the software and then be offered a discounted subscription the subscription will include online cloud activities which includes back-up of plans hiring a business consultant to guide them through the intricacies of grant applications or enabling users to hire at a discount grant writing professionals to complete their proposals p will sell f to you at no cost you will in turn distribute f to non-profit organizations you must then fundraise enough to create an endowment fund to supplement this through the discounted subscriptions for cloud services this partnership will enable p the ability to provide a comprehensive level of services through subscriptions on the internet for all facets of creating and managing a non profit with the core piece being the grant writing language and expertise provided by per p's business plan for expansion and renewal non-profit organizations and small businesses are one of the markets of its software products and services expansion and renewal target goals you will provide one unit of software to each small non-profit and a two month subscription to cloud services for small non-profits on a case by case basis the product will be donated and the non-profits may subscribe to all features of the internet site at a discounted fee in order to maintain your ability to distribute and afford more donations you did not submit further details as to the amount of this fee however continued subscriptions will be prorated up to off srp currently valued between dollar_figure and dollar_figure as well as consulting services you will also provide writing consultation and preparation services for non-profit organizations and small_business owners letter cg catalog number 47630w non-profit organizations and small_business owners will be selected based on recommendations at monthly meetings of your board after the applications have been reviewed and determined the level of need that should be granted no further details were provided on who may qualify for the discounted or free services what criteria are used or evaluate in determining who receives your free product or what information is collected on the application_for the product you eventually plan to provide the products and services internationally but currently concentrate more in north american markets products and services will be tailored to each country's needs to date you have sold no products you have projected both donations and membership fees as sources of income with the membership fees originating from cloud subscriptions and additional services your biggest expense is compensation_for your directors followed by professional fees and occupancy law sec_1 c -1 a of the income_tax regulations regulations states that to be tax exempt an organization must be both organized and operated exclusively for one or more exempt purposes specified in sec_501 c of the code if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for charitable purposes unless it serves a public rather than a private interest in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and consulting services to organizations exempt under sec_501 of the code to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 c organizations to furnish managerial and consulting services on a cost_basis this revenue_ruling stated that an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the 'operational test ' the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 c of the code and the applicable regulations providing managerial and consulting services on a regular basis for letter cg catalog number 47630w a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 c of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable 326_us_279 the court stated that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt_purpose in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 c of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in living faith inc v comm'r t c m aff'd 950_f2d_365 cir the court wrote that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 c the appellate court stated the factors that the court relied on to explain commerciality included the organization sold goods and services to the public the organization was in direct competition with for profit businesses food stores and restaurants the prices set by the organization were based on pricing formulas common in retail food businesses the organization utilized promotional materials and commercial catch phrases to enhance sales the organization advertised its services and food the organization did not receive any charitable_contributions application of law sec_1_501_c_3_-1 of regulations states that to be tax exempt an organization must be both organized and operated exclusively for one or more exempt purposes specified in sec_501 c of the code if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which letter cg catalog number 47630w accomplish one or more of such exempt purposes specified in sec_501 c you offer subscription services to your members through a for profit entity p that is owned and operated by your executive director more than an insubstantial amount of your time is spent on activities that are commercial in nature and serve the private interests of not only your board but also those members who are paying a fee for services for these reasons you are not operating exclusively for educational or charitable purposes under sec_501 c of the code sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for charitable purposes unless it serves a public rather than a private interest accordingly the regulations provide it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests you have negotiated for_the_use_of products created and sold by companies owned by members of your board you advertise market and sell the products and services provided by your founders you submitted no documentation on how these decisions were reached how compensation or payments for these products and services were determined or how any of these transactions occurred arms-length without conflict of interest the use of the products of p and further the private interests of b c and d rather than serving a public purpose you are similar to the organization described in revrul_72_369 providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit you provide software with a subscription service enabling organizations to prepare grant applications you also offer either consulting services or recommendations on consulting the fact that the product in this case is provided at cost and solely to exempt_organizations is not sufficient to characterize this activity as charitable furnishing services at cost lacks the donative element necessary to establish this activity as charitable the organization described in the revenue_ruling was conducting commercial services only for organizations exempt under sec_501 c and was still found to be conducting commercial activities while you offer services to non profits these are insufficient to be characterized as exempt you are operating like the organization in b s w group inc v commissioner because you are substantially engaged in the commercial activity of marketing and selling software packages internet services and consulting services your resources are either directly or indirectly targeted at the promotion and sales of business plan templates and monthly subscriptions to internet cloud services and consulting services your activities are conducted in a commercial manner and you are not operated exclusively for charitable purposes your activity constitutes the conduct of a commercial business of the sort which is ordinarily carried on by commercial ventures organized for profit letter cg catalog number 47630w - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - you are also like the organization in living faith inc v commissioner because you operate as a business and are in direct competition with all other businesses that sell software products internet services and consulting services you submitted a plan for growth and expansion with your application_for exemption of the for-profit entity p detailing how you intend on using seed money to create market and sell future products including the one you are distributing for free to select non-profit entities the distribution off is part of a larger plan for expansion of p not a charitable activity you demonstrate other similarities to the ruling in exhibiting commerciality you sell goods and services to small businesses individuals and non-profits you compete directly with for-profit businesses providing similar services you price products and services similar to other like for-profit businesses your services are described as part of the marketing plan of p even though you indicate income will include contributions fees for products and services will be substantial your activities are like a commercial business as stated in better business bureau of washington v us a single non-exempt purpose if substantial will preclude tax exemption under sec_501 c of the code despite providing software to some organizations at no cost sell subscription services through entities owned by your board further these products are not available to all non-profit entities only those selected by you you serve the private interests of your board and their related companies p and instead of a public purpose precluding you from exempt status applicant's position you have clarified the intentions are distinct from those of pin that you are aiming to provide software and services to not for profit organizations enabling others to donate and contribute to helping not for profits succeed service response to applicant's position while you provide services to not for profit organizations your activities are commercial in nature and further the private interests of your founders and governing body thereby disqualifying you from exemption conclusion you fail the operational_test and conduct more than an insubstantial amount of commercial activities you serve the private interests of your governing body rather than the general_public therefore you do not qualify for exemption under sec_501 c of the code if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter cg catalog number 47630w your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court letter cg catalog number 47630w at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for deliverv service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely director exempt_organizations letter cg catalog number 47630w
